Case 20-43597                 Doc 1277-1   Filed 11/16/20 Entered 11/16/20 19:55:00   Exhibit A
                                                  Pg 1 of 2


                                                 Exhibit A

                                      Schedule of No Liability Claims




WEIL:\97710829\1\30180.0004
                                              Case 20-43597                   Doc 1277-1                    Filed 11/16/20 Entered 11/16/20 19:55:00                                   Exhibit A
                                                                                                                   Pg 2 of 2


Exhibit A ‐ No Liability Claims
Briggs & Stratton Corp., et al.

                                                                                                                        Claim Number
                                                                                                                             to be
No.      Claimant Name                   Claimant Address       Case Number          Debtor Name             Date Filed   Disallowed    Secured     Admin.     Priority   Unsecured    Total              Reason for Proposed Disallowance
 1 Vigilant Insurance             Duane Morris LLP                20‐43600    Briggs & Stratton Tech, LLC     10/5/2020       12            $0.00      $0.00        $0.00      $0.00      $0.00 After reviewing its books and records, the Debtors
    Company                       c/o Wendy M. Simkulak, Esq.                                                                                                                                   have determined there is no liability owed on behalf
                                  30 S. 17th Street                                                                                                                                             of Briggs & Stratton Tech, LLC with respect to this
                                  Philadelphia, PA 19103                                                                                                                                        claim.


 2   Vigilant Insurance           Duane Morris LLP               20‐43599     Briggs & Stratton               10/5/2020         16          $0.00      $0.00       $0.00       $0.00      $0.00 After reviewing its books and records, the Debtors
     Company                      c/o Wendy M. Simkulak, Esq.                 International, Inc.                                                                                               have determined there is no liability owed on behalf
                                  30 S. 17th Street                                                                                                                                             of Briggs & Stratton International, Inc. with respect to
                                  Philadelphia, PA 19103                                                                                                                                        this claim.




                                                                                                                          Page 1 of 1
